DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     BARNSDALE HOLDINGS, LLC,
                            Appellant,

                                     v.

    NATIONSTAR MORTGAGE, LLC, MICHAEL FINN, JR., a/k/a
         MICHEAL J. FINN, JR., a/k/a MICHEAL J. FINN,
         THE UNKNOWN SPOUSE OF MICHAEL FINN, JR.,
      a/k/a MICHEAL J. FINN, JR., a/k/a MICHAEL J. FINN,
    ANY AND ALL UNKNOWN PARTIES CLAIMING BY, THROUGH,
     UNDER, AND AGAINST THE HEREIN NAMED INDIVIDUAL
   DEFENDANTS WHO ARE NOT KNOWN TO BE DEAD OR ALIVE,
 WHETHER SAID UNKNOWN PARTIES MAY CLAIM AN INTEREST AS
 SPOUSES, HEIRS, DEVISEES, GRANTEES, OR OTHER CLAIMANTS,
 TENANT #1, TENANT #2, TENANT #3, and TENANT #4 THE NAMES
  BEING FICTITIOUS TO ACCOUNT FOR PARTIES IN POSSESSION,
                          Appellees.

                              No. 4D14-2308

                              [June 29, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Susan     R.   Lubitz,    Judge;   L.T.    Case    No.
502013CA009527XXXMB.

   Thomas Erskine Ice of Ice Appellate, Royal Palm Beach, for appellant.

   N. Mark New, II and William L. Grimsley of McGlinchey Stafford,
Jacksonville, for appellee Nationstar Mortgage, LLC.

PER CURIAM.

   The defendant appeals from the circuit court’s final judgment of
foreclosure following a non-jury trial. We find merit in only the defendant’s
argument that the plaintiff failed to present competent, substantial
evidence to support the award of two account entries in the amounts of
$9,203.67 and $18,439.94, each titled “Escrow Advance,” of which the
plaintiff’s witness lacked knowledge. We therefore reverse only the amount
of damages in the final judgment, which the circuit court, as a ministerial
matter, shall amend to deduct the two entries’ total of $27,643.61,
resulting in an amended final judgment amount of $233,856.74. On all
other arguments which the defendant raises, we affirm without discussion.

   Affirmed in part, and reversed in part with instructions.

CIKLIN, C.J., WARNER and GERBER, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2